Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 1 of 8 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

_____________________________________ x 18-CV-6707
COMPLAINT
BENEDICT CALANDRINO,
PLAINTIFF DEMANDS
Plaintiff, TRIAL BY JURY
-against-

THE LONG ISLAND RAILROAD COMPANY,

Defendant.
_____________________________________ X

Plaintiff, BENEDICT CALANDRINO, complaining of defendant,
by his attorneys, LAW OFFICE OF PHILIP P. VOGT, PLLC.,
respectfully shows to this Court and alleges, upon information

and belief:

AS AND FOR A FIRST CAUSE OF ACTION

FIRST: The action herein arises under the Federal
Employers' Liability Act, Title 45, United States Code
Annotated, §§51-60, as hereinafter more fully appears.

SECOND: At all times herein mentioned, the defendant, The
Long Island Railroad Company (hereinafter “LIRR”), was a
railroad corporation organized and existing under and by virtue

of the laws of the State of New york.

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 2 of 8 Page|D #: 2

THIRD: At all times herein mentioned, the defendant, LIRR,
was and still is doing business in the County of Queens, City
and State of New York.

FOURTH: At all times herein mentioned, the defendant,
LIRR, was and now is a common carrier by rail engaged in
interstate commerce between different states in the United
States

FIFTH: On November l, 2017, and for some time prior
thereto, plaintiff, BENEDICT CALANDRINO, was in the employ of
the defendant LIRR, in the capacity of a Conductor.

SIXTH: On the date aforesaid, plaintiff was working at the
Jamaica Storage Yard, in Jamaica, New York which Yard was owned
by defendant.

SEVENTH; On the date aforesaid, plaintiff was working at
the place aforesaid which was operated by defendant,

EIGHTH: On the date aforesaid, plaintiff was working at
the place of the occurrence herein leased by defendant,

NINTH: On the date aforesaid, plaintiff was working at the
place of the occurrence herein controlled by defendant,

TENTH: On the date aforesaid, while plaintiff was working
at the area described in Paragraph "SIXTH" above, he was caused
to be injured when he was exiting the Jamaica Storage Yard and
the right front tire of the vehicle he was driving blew out when

it went over loose metal plate in the road causing the vehicle

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 3 of 8 Page|D #: 3

to hit a retainer wall, all due to the negligence of defendant,
its agents, servants and/or employees, and he thereby sustained
severe and painful injuries.

ELEVENTH: Plaintiff's duties generally in defendant
LIRR‘s, employ were substantially in furtherance of interstate
commerce, and directly, closely and substantially affected such
commerce.

TWELFTH: At the time of the said occurrence, plaintiff was
engaged in duties for defendant LIRR in furtherance of
interstate commerce, said duties directly, closely and
substantially affecting such commerce,

THIRTEENTH: Said occurrence and the injuries resulting
therefrom were the result of the negligence of defendant, its
agents, servants and employees in the following respects: in
that employees of defendant were careless and negligent in the
performance of their duties; in that defendant's employees were
negligent in the operation and work of defendant's railroad
business; in that defendant maintained its railroad equipment in
an improper, defective and dangerous condition; in that
defendant failed to provide plaintiff with a safe place in which
to work and with safe equipment and safe work methods with which
to work; in that employees of defendant failed to take proper
precautions to prevent the injury sustained by plaintiff; in

that defendant failed to make proper and adequate provision for

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 4 of 8 Page|D #: 4

the safety of plaintiff; in that defendant failed to promulgate
and enforce proper and safe rules for the safe conduct of the
work and operation of its railroad; in failing to guard against
those risks and/or dangers which defendant knew or by the
exercise of due care should have known; in failing to exercise
reasonable care to provide plaintiff with a safe place to work,
reasonably safe conditions in which to work and reasonably safe
tools, work methods and equipment; in failing to inspect the
place of work and work procedure; in failing to exercise
reasonable care in assigning this particular task to plaintiff;
in failing to consider the plaintiff's particular physical
condition before assigning the tasks to him; in negligently
instructing the plaintiff to perform tasks with a number of men
and/or a procedure or method which would result in injury; in
Causing, allowing, suffering and/or permitting said workplace to
be and remain in an unsafe, dangerous, precarious and dangerous
condition; in failing to warn plaintiff of the dangers
associated with the prescribed work method being employed; in
causing, allowing, suffering and/or permitting said metal plate
to be in an unsafe and dangerous condition; in causing,
allowing, suffering and/or permitting said metal plate to be
remain loose and unsecured; in causing, allowing, suffering
and/or permitting said metal plate to shift; in causing,

allowing, suffering and/or permitting said metal plate to shift

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 5 of 8 Page|D #: 5

and cause damage to vehicles; in failing to secure said metal
plate; in failing to provide the proper adhesive and/or cement
support for said metal plate the prevent it from shifting and/or
moving; in failing to warn plaintiff of the loose an unsecured
metal plate; in failing to erect any barriers around said metal
plate; in failing to erect any warning signs around said metal
plate; in allowing vehicles to drive over said metal plate;

in violating its own safety rules and regulations and accustomed
practice in the industry including LIRR Safety Rules 1.01.1 in
failing to protect fellow employees; 1.01.6 in failing to make
sure employee was familiar with and complied with all safety
rules; in failing to inform plaintiff of the unusual hazard at
said work site; in failing to continuously supervise the work
for compliance with safe work practices; 1.02.2(3) in failing to
assess the work area for hazards and the need for protective
equipment; 100.0.1 in failing to Create a safe work environment;
100.0.4 in failing to keep the work area clean, orderly and free
of unprotected hazards; 200.1(3) in failing to warn of unsafe
conditions; 200.3(1) in failing to ensure work was done in a
safe manner, (2) in failing to observe and correct or instruct
the plaintiff, (3) in failing to warn and continuously observe
and supervise the work, (4) in failing to instruct the plaintiff
about the potential hazard; 300.3, in failing to inspect the

work site for dangerous conditions and take action to prevent

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 6 of 8 Page|D #: 6

harm; 29 CFR Sections 1926.20 in failing to perform adequate
inspection of the job site; 1926.21(b)(2) in failing to instruct
the plaintiff in the recognition and avoidance of unsafe
conditions.

FOURTEENTH: Said occurrence and the injuries resulting
therefrom were due wholly and solely to the negligence of
defendant, its agents, servants and employees, and the defects
in defendant's property and equipment as aforesaid, without any
fault or negligence on the part of plaintiff contributing
thereto.

FIFTEENTH: By reason of the premises, plaintiff was
severely and seriously injured; suffered and will continue in
the future to suffer pain and injury; has become sore, lame and
disabled, and will be permanently injured; has lost and will
lose in the future sums of money which he otherwise would have
earned; has been compelled to spend sums of money and incur
liability for medical treatment and medicine, and will incur
such expenses in the future.

SIXTEENTH: By reason of the premises, plaintiff has been
damaged in the sum which exceeds the minimum jurisdictional

requirements of this Court.

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 7 of 8 Page|D #: 7

AS AND FOR A SECOND CAUSE OF ACTION

SEVENTEENTH: Plaintiff, BENEDICT CALANDRINO , repeats,
reiterates and re-alleges each and every allegation contained
hereinabove in paragraphs "FIRST" through "SIXTEENTH" inclusive
with the same force and effect as if hereinafter set forth fully
at length.

EIGHTEENTH: By reason of the foregoing, plaintiff has
suffered damage to his automobile which resulted in and out of
pocket expense of $ 1,500.00 to repair said damages.

NINETEENTH: By reason of the foregoing, plaintiff was
caused to incur expenses in the amount of $ 1,357.91 to cover
the costs for a rental vehicle during the time his automobile
was being repaired.

EIGHTEENTH: Pursuant to Federal Rules of Civil Procedure
Rule 38, Plaintiff, BENEDICT CALANDRINO, hereby demands a trial

by jury in the above-captioned action of all issues triable by

jury.

WHEREFORE, plaintiff demands judgment against the defendant
on each cause of action in a sum which exceeds the minimum
jurisdictional requirements of this Court, together with the
costs and disbursements of this action.

Dated: New York, New York
November 26, 2018

Case 1:18-Cv-06707 Document 1 Filed 11/26/18 Page 8 of 8 Page|D #: 8

Respectfully submitted,

LAW OFFICE OF PHILIP P VOGT PLLC
Attorneys for Plaintiff

QGW

PHILIP P. l{IJOG'r - Pve:bl

5 Penn Plaza - 23“1€:§ oor
New York, New York 10001
212-835-1640
PhilipPVogt@PVogtlaw . com

